Citation Nr: 1409960	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied service connection for PTSD.  The Veteran timely perfected an appeal of the denial.

In October 2011, the Board expanded the claim on appeal to include psychiatric diagnosis other than PTSD (anxiety disorder) reflected in the record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC denied the claim, and returned the matter to the Board.

In October 2013, the Board again remanded the claim on appeal to the RO, via the AMC, further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in December 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board.

In January 2014, subsequent to the issuance of the December 2013 SSOC, the Veteran submitted additional evidence in support of his appeal, namely a December 2013 private psychiatric evaluation.  However, in a December 2013 statement, the Veteran's representative had prospectively waived initial RO consideration of any newly received evidence.  See 38 C.F.R. § 20.1304 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) s file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

Although the weight of the competent, probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD, such evidence also establishes a diagnosis of anxiety disorder , not otherwise specified (NOS) that is deemed to be as likely as not medically-related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for anxiety disorder, NOS, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for an acquired psychiatric disorder, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran contends that his traumatic experiences in Vietnam resulted in his current psychiatric disorder.  Specifically, he has contended that he encountered a number of stressful circumstances while serving in Vietnam in 1966 and 1967 with the 1st Calvary Division.  He indicated that while in route to Bin Ho in a jeep in a convoy, another vehicle hit a land mine and the driver and passenger of the vehicle were both killed.  He indicated that he saw the bodies and helped place them in bags.  He also indicated that he was sent to Landing Zone Bird around Christmas in December 1966, which had been attacked the night before, and that he had to bag and identify the bodies.  He also indicated that he witnessed a fellow soldier injured as the result of a lantern explosion.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Service personnel records reflect that the Veteran served in Vietnam as a switchboard operator and radio mechanic from October 1966 to September 1967. Records from the Veteran's unit, the 1st Calvary Division, reflect that the unit frequently assisted other units in various missions, requiring travel to other areas in Vietnam.  Army records also confirm an enemy attack on Landing Zone Bird on December 26, 1966, in which 30 soldiers were killed in action. 

In a statement submitted in the July 2007, W. O., a friend of the Veteran who had also served with in him in Vietnam, submitted a statement.  The author indicated that he had been "best friends" with the Veteran during service and that they had discussed several traumatic incidents that the Veteran had experienced or witnessed.

Given the above, in the October 2011 remand, the Board found the Veteran's claimed in-service stressful experiences to be consistent with the places, types and circumstances of his service.  See 38 U.S.C.A. § 1154.  That fact notwithstanding, the Board finds that competent, probative evidence does not support a finding that the Veteran actually meets the diagnostic criteria for PTSD.  

The post-service treatment records reflect the Veteran's complaints of loneliness and isolation in January 1994.  During an August 2006 VA mental health screening, the Veteran reported having a significant increase in symptoms related to his Vietnam combat experience since he retired from work due to unrelated health concerns and contained diagnostic impressions of chronic PTSD and generalized anxiety.  An assessment of depression was also noted in August 2006.  In February 2007, the Veteran reported depression and sleep difficulties after retiring from his job in December 2004 as well as increased psychiatric symptoms related to PTSD.  The report of a December 2013 private psychiatric evaluation reflects a diagnostic impression of PTSD.

Following a mental disorders examination requested, in part, to ascertain whether the Veteran, in fact, meets the diagnostic criteria for PTSD, a November 2011 VA examiner opined that the Veteran did not meet the full criteria for PTSD, as he had not displayed symptoms of persistent avoidance that were clinically significant.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  This VA examiner's conclusion that the Veteran fails to meet the criteria for a PTSD diagnosis was based on review of pertinent evidence in the claims file, as well as a detailed clinical interview of the Veteran, and the examiner provided a specific, detailed discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  Thus, this opinion constitutes the most probative evidence on the question of whether the Veteran, in fact, suffers from PTSD as a result of his in-service experiences.  

Nonetheless, the Board finds that further comments/opinions provided by the same VA examiner provides a basis for awarding service connection for psychiatric disability other than PTSD.  The November 2011 VA examiner opined that the Veteran met the diagnostic criteria for anxiety disorder NOS and that the condition was at least as likely as not related to the reported stressors from the Veteran's Vietnam experience.  In an August 2012 addendum opinion, this examiner further opined that it was at least as likely as not that the Veteran had psychiatric symptoms as reported during service, but that he did not then seek treatment; and noted that the Veteran's in-service stressors were thought to be sufficient to cause the psychiatric symptoms.  

The Board acknowledges, as noted by the examiner, that there is no evidence other than the Veteran's currently reported timeline of symptoms and a collateral statement from a friend regarding the onset of the Veteran's symptoms.  Service treatment records, including the entrance and separation examination reports, and the separation Report of Medical History completed by the Veteran document no complaints, findings, or diagnosis of a psychiatric nature.  However, the Veteran is competent to report his own symptoms, and the Board, like the VA examiner, finds no reason to question the veracity of the Veteran's assertions that he had had psychiatric symptoms in service, but did not then seek treatment.  Notably, the VA examiner also opined that the Veteran's in-service stressors were sufficient to cause such symptoms.  Hence, on these facts, the examiner's reliance, in part, on the Veteran's own reported history as to the onset of psychiatric symptoms does not diminish the probative value of the opinions.  While the VA examiner's opinions are not definitive, they have not been contradicted by any other medical evidence or opinion of record, and were written in terms sufficient to apply the benefit-of-the doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for anxiety disorder, NOS, are met.


ORDER

Service connection anxiety disorder, NOS, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


